Citation Nr: 1733023	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to February 1975, with additional service with the North Carolina Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal for further development in February 2016.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered.  The record indicates that the Veteran requested a hearing as part of his July 2011 formal appeal to the Board (VA Form 9).  The request followed a July 2011 letter mailed by VA to the Veteran in order to determine whether the Veteran sought a hearing.  The record does not indicate that the Veteran has withdrawn his request for a hearing.  As the RO did not schedule a hearing prior to returning the claims file to the Board, this case must be remanded in order to schedule the hearing requested by the Veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge.  A copy of the notice informing him of the date, time and location of that hearing must be associated with the claims file.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

